Citation Nr: 1550590	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  03-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to compensation under 38 U.S.C. 1151 for status post left ankle and subtalar joint fusion for post-traumatic arthritis with malunion and possible non-union.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran had active service from June 1981 to June 1984.  He also has unverified Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Since that time, the Veteran has moved, and his appeal is currently with the RO in Portland, Oregon.

In an August 2014 decision, the Board denied entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the Boards' denial to the U.S. Court of Appeals for Veterans Claims (Court), and in a May 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and returned the matter to the Board for development consistent with the Joint Motion.

The Board has also reviewed both the physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.  Future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As noted in the May 2015 Joint Motion, a December 2000 VA treatment record notes the Veteran's report of back pain following a repelling accident in service.  The Veteran reported that his injury was treated at the "Ft. Howard Hospital in California".  Other records in file, to include personal testimony, indicate that the hospitalization occurred in 1983.  The parties highlighted that there was no indication VA made any attempt to obtain these records or otherwise account for the Veteran's treatment records at the Ft. Howard Hospital.  Accordingly, and in keeping with the Order from the Court, the originating agency must conduct a proper search for the Veteran's records at the AMC, document a negative response, and properly notify the Veteran.

In a July 2012 decision, the RO denied entitlement to compensation under 38 U.S.C. 1151 for status post left ankle and subtalar joint fusion for post-traumatic arthritis with malunion and possible non-union.  The RO continued the denial in an April 2014 Statement of the Case (SOC).  In his April 2014 substantive appeal, the Veteran requested that he be afforded a hearing before the Board.  A review of the claims file does not reveal that the originating agency attempted to schedule a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional service treatment records including records related to the Veteran's 1983 service hospitalization at "Ft. Howard Hospital in California".  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile. 

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence.

2.  After the above has been completed, the Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of this case, unless the Veteran elects a videoconference hearing instead.  Notice of the scheduled hearing should be provided to the Veteran at the most recent address of record, and a copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




